Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Martínez Torres,
al cual se unieron la Jueza Presidenta Señora Fiol Matta y el Juez Asociado Señor Feliberti Cintrón.
Simpatizo con la postura de la Asociación de Periodistas de Puerto Rico para abrir a los medios audiovisuales las incidencias de los casos penales. Como señalé en ASPRO et al., Ex parte I, 189 DPR 769, 776 (2013), “el uso de cámaras en los procedimientos penales está más que ensayado en otras jurisdicciones, por lo que no hay que temerle”.
En el pasado hemos permitido la presencia de cámaras y la transmisión mediática de eventos posteriores a la convicción. Sin embargo, nunca hemos autorizado la trans-misión y la toma de fotografías en vistas evidenciarías en casos penales. De hecho, cuando autorizamos por primera vez la presencia de cámaras en los procedimientos penales, el Juez Presidente Señor Hernández Denton emitió un voto de conformidad al que me uní junto con el Juez Aso-ciado Señor Estrella Martínez. Allí se dijo:
Claro está, al acceder a lo solicitado, consideramos cuidado-samente que este caso se encuentra en la etapa de vista de *963sentencia donde un Jurado deliberó y adjudicó la responsabi-lidad penal del acusado. O sea, no estamos ante una petición para transmitir el juicio o la vista preliminar, las cuales son etapas más sensitivas del proceso criminal. En este sentido, entendemos que mediante la transmisión de dicha vista el acusado no sufrirá un perjuicio y no existe un riesgo de que se afecte la administración de la justicia. Al contrario, sostene-mos que se abona a la fiscalización de nuestro sistema al per-mitir que el proceso de dictar sentencia se divulgue al público de la manera más transparente posible. ASPRO et al., Ex parte I, supra, pág. 773. (Énfasis suplido).
En el mismo sentido, véase el voto de conformidad del Juez Presidente Señor Hernández Denton, al que me uní junto al Juez Asociado Señor Kolthoff Caraballo, en ASPRO et al., Ex parte II, 189 DPR 838 (2013).
Cuando autorizamos la entrada de las cámaras y otro equipo audiovisual a los tribunales, dejamos expresamente para una evaluación posterior la transmisión y toma de fo-tografías en los casos penales. El Reglamento del Programa Experimental para el uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comuni-cación en los Procesos Judiciales no contempla la transmi-sión de vistas evidenciarías en casos penales. Por el contra-rio, la Regla 3 establece expresamente que el Reglamento “[r]egirá únicamente en los procesos judiciales celebrados en las Salas de Recursos Extraordinarios del Centro Judicial de San Juan”. 4 LPRAAp. XXXV (Supl. 2014).
Nos corresponde hacer esa evaluación de manera sose-gada, con el beneficio de los estudios y la experiencia. No me parece que tomar estas determinaciones ad hoc nos permita ponderar todos los factores presentes y llegar a una decisión colegiada. Este asunto requiere que el Tribunal paute una regla uniforme y no que tome decisiones caso a caso, aun si las partes se pusieran de acuerdo (lo que no ha ocurrido aquí). Si aprobáramos hoy la transmisión de vistas evidenciarías en casos penales, entonces ¿para qué evaluar lo que ya decidimos?
*964En mi voto particular de conformidad, al que se unió el Juez Presidente Señor Hernández Denton, en Int’l Broadcasting Corp., Ex parte, 189 DPR 834, 837-838 (2013), señalé:
Como mencioné en ASPRO et al., Ex parte I, supra, pág. 776, estoy comprometido con “abrir las puertas de la Rama Judicial para mantener informado al Pueblo de Puerto Rico sobre los procedimientos que se desarrollan en nuestros tribunales”. No obstante, el trámite necesario para alcanzar ese fin tiene que realizarse de manera organizada. La transmisión desorgani-zada de un juicio penal puede incidir sobre los derechos del acusado. Por eso, reglamentar su difusión a través de los me-dios audiovisuales es un asunto más complicado que difundir un acto de lectura de sentencia, como lo autorizamos en ASPRO et al., Ex parte I, supra. Ante el impacto que la difusión mediá-tica puede tener sobre el juicio, lo ideal es que todo esto se reglamente en su día, si este Tribunal lo entiende necesario, mediante un protocolo que haga un balance entre la capacidad de mantener informado al público utilizando los nuevos méto-dos audiovisuales con el derecho del acusado y el interés social en que se conduzca un proceso penal justo e imparcial. Este no es el momento para improvisar. (Enfasis suplido).
Lo que expresé acerca de la transmisión de un juicio en un caso penal aplica por igual a una vista preliminar. Por esa razón, mi voto es para denegar la solicitud de la Asocia-ción de Periodistas para que demos acceso a las cámaras a la vista preliminar pautada en este caso penal. Confío que en una fecha cercana el Tribunal culmine su estudio y auto-rice la presencia de las cámaras en los procesos penales.
— O —